 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

_ UNITED STATES DISTRICT COURT | __
SOUTHERN DISTRICT OF CALIFORNIA. |

  

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)

SAUL LIZANDRO RIVERA-CORTES (1)
Case Number: 3:18-CR-00011-BTM

Frederick Matthew Carroll

 

 

Defendant’s Attorney
REGISTRATION NO. ——- 65687-298
O:.
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 1, 2, and 4
[was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Failure to Test
2 Failure to report change in residence
4 Unlawful use of a controlled substance .

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shali notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

February 16, 2021

Date of Imposition of Sentence

   

. U ‘
UNITED STATES DISTRICT JUDGE

 
 

en ann SQSC-3:48-6F-00011-BTM ~-Document 427-—Filed 02/17/24--PagelD.261--Page-2-ef 2--——-—_--—--

AO 245D (CASD Rey. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SAUL LIZANDRO RIVERA-CORTES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-00011-BTM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served (274 Days).

 

UNITED STATES DISTRICT JUDGE

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.
The defendant shall surrender to the United States Marshal for this district:
Ci at A.M. on
L) as notified by the United States Marshal.

 

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O) onor before
Cl as notified by the United States Marshal.
CL] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
- Thave executed this judgment as follows:
Defendant delivered on : to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-00011-BTM

 
